In an action to recover damages for libel and the intentional infliction of emotional distress, the plaintiff appeals from an order of the Supreme Court, Westchester County (Isseks, J.), entered December 6, 1985, which granted the motion of the defendant John Perone for summary judgment dismissing the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
The defendant Perone’s motion for summary judgment was properly granted (see, Harris v Alcan Aluminum Corp., 91 AD2d 830, affd 58 NY2d 1036; Citibank v Furlong, 81 AD2d 803). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.